OFFICE   OF THE    ATTORNEY    GENERAL   OF TEXAS

                                 AUSTIN




    Honorable B. F. HcKee
    Gounty Auditor
    Hldalgo Golmtg
    Bclinburg
            ) Texas
    Dear Sirr




                                               inion of thlr depart-
    ment on the above a                         an received.




                             ccording to the last fwd-
                                    Aooordln8 to the
                             opulation of Hidalgo Coun-

             "Pleaew advlae if there Se any mthor-
        ity in law for paying the Oounty COB&S-
I     ' aionera of Bid&o Count7 the $50.00 per
        month spaoFfled in the above mentioned act."
              House Bill Ho. 848, Chapter 194, Page 492, Acta of
    the Forty-fifthLegietature,1937, Rsgulsr Swa6ian, made in
    part as folloPst
Eonoreble B. F. Xoitww,Page 2


          "Section 1. In any oounty In thla State
     having a population of not less than seventeen
     thousand, six hundred (17,600) end not more
     thau seventeen thousand, swvwn hundred (17,700)
     and in auy oounty in this State having a popu-
     lation of not less than seventy-seventhousand
     (77,000) and not more than sevwnty-seven'thou-
     aand, one hundred (77,100) and lu any aouuty
     in this Stete having 8 population of not less
     thau seventy-seventhousand, five hundred
     (77,500)and not more than seventy-seventhou-
     mud, six hundred (77,600).secordlhg to the
     lost preceding Federal Census, the Dosanlsrionwrs
     Court 1s hereby authorlawd to al ow each Oomls-
     aloner the sum of Fifty Dollars t450) per month
     for traveling expenses and deprealstlonon his
     automobilevhlle 'onofflalal business. Each
     rush Oosusirslonerrhell pay all expenses ln
     the operation of saoh automobileand keep saam
     In ~~palr free of my 0th~~ oharge to the couu-
     tY.
          “* l   4 -n


          Thla department has heretofore ruIed on House Bill
Ilo.848, supra, es it applies to Owamron County, holding that
the e&me Is a special lav regulatingthe affairs of Cameron
Gaunt?, s.udtherefore uuoonstitutionslcud void. A copy of
this oplulon, vhlch Is So. O-2811, le enclowedherevlth for
your luformatlon. What Val thereewAGdwith reference to the
aonstltutlounlltyof Eouaw Blll'lo. 848, supra, aa it applied
to Cameron County Is equal appllaable to aald Act ~8 it applied
to Xldalgo County. A 8lmllar~A~twas held uaconetltutionalin
our Opinion fo. O-1955.
          It will also be noted that Iudalgo County has a pogu- .,
lstlon of 106,059 lnhabltantsacooFdlng to the 1940 Federal
                           ut of the ~~~~a~o~sb,"B$iiS!iiS~;$
%%Xs~h~~3ilWh84~,            supra.
pllmblw to Hmslgo 0oullty. After   a oareful search of the stat-
utes, ve have been unable to find any statute authorlr     the
above mentioned expenditure for couutlea having the po2 atlou
of BldaLgo County as lndlcatedby the 1940 Federal census.
          In view of the foregoing,we respectfullyanswer the
#@orable b. F. &See, Page   3


above stated question ln the negative.
          Trusting that the foregoing fully anliversyour in-
quiry, we are

                                         YouPa vary truly
                                   ATTOXXHY     OltXEXALOF TEXAS


                                   m     wlJ*
                                                Ardell Williams
                                                      Asslatant
Am&S